Citation Nr: 0803369	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for a back disability.  

2.	Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that the veteran's 
back disability did not manifest in service or within one 
year after service and cannot be related to service without 
speculation.  

3.	The competent medical evidence of record does not show a 
current diagnosis of a right foot disability. 


CONCLUSIONS OF LAW

1.	The veteran's back disability was not due to a disease or 
injury incurred in or aggravated by service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.	A right foot disability was not due to a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, a March 2006 letter send to the veteran 
addressed the rating criteria and effective date provisions 
that are pertinent to the appellant's claim.  Since service 
connection is being denied, no rating or effective date will 
be assigned with respect to this claimed condition.  As such, 
any defect with respect to this notice is not prejudicial to 
the veteran.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for service connection for 
a right foot disability, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the appellant was afforded a VA medical 
examination of his spine in March 2006.  Regarding the claim 
for a right foot disability, the service medical records do 
not indicate a chronic right foot disability.  He received 
treatment for right foot pain in service, but a chronic foot 
disability was not noted at the separation examination.  
Additionally, the objective medical evidence of record does 
not show a right foot disability after service.  In view of 
the objective evidence of record which was negative for any 
complaints or findings of a chronic right foot disability in 
service, and the absence of a right foot disability after 
service, the Board finds the veteran's current assertions 
alone in the face of this objective evidence not credible, 
and thus do not require VA to provide an examination.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (in determining whether lay evidence is 
satisfactory the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran).  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide a veteran 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (a medical opinion was not 
warranted when there was no reasonable possibility that such 
an opinion could substantiate the veteran's claim because 
there was no evidence, other than his own lay assertion, that 
reflected an injury or disease in service that may be 
associated with his symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records, and VA medical 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of an in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Back Disability

The veteran asserts that his back disability is related to a 
back injury in service.  Service connection may be granted 
for certain chronic diseases, such as arthritis, on a 
presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1131, 1112; 38 
C.F.R. §§ 3.307, 3.309.  In this case, the veteran was 
discharged from service in December 1979.  The first 
diagnosis of a back disability was in May 1998 when the 
veteran was diagnosed with mild degenerative changes 
involving the lumbosacral spine with narrowing of L5-S1 
interspace.  Cleary, the May 1998 diagnosis is not within one 
year after service.  Therefore, the veteran is not entitled 
to presumptive service connection.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

Regarding direct service connection, there is medical 
evidence of a current disability.  Specifically, the VA 
medical records show degenerative arthritis of the 
lumbosacral spine.  Therefore, the first criterion for direct 
service connection has been met.  

Regarding the second criterion, the Board has reviewed all 
the service medical records.  In the January 1977 enlistment 
examination, the veteran reported no recurrent back pain and 
his spine was clinically evaluated as normal.  The veteran 
was treated on a single occasion for back pain in service.  
In August 1977, the veteran had complaints of back pain for a 
duration of one day after playing football.  The in-service 
examiner found that there may have been a back disability; 
however, the assessment of the veteran's back injury was 
illegible.  The Board notes that the veteran was instructed 
to return for additional treatment for his back injury, but 
there is no record of further treatment.  The veteran 
received treatment on several occasions for other conditions 
in service after August 1977; however, he did not indicate 
back pain.  The remaining service medical records, while 
reflecting the veteran was seen with other complaints, were 
negative for any further back complaints or treatment after 
August 1977.  In the October 1979 separation examination, the 
veteran reported that he did not have recurrent back pain and 
the spine was clinically evaluated as normal.  

Although the service medical records show treatment for back 
pain in service, there must be a chronic disability resulting 
from that injury or disease.  If there is no evidence of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  In 
this case, the treatment records and the separation 
examination do not indicate a chronic disability.  Given the 
absence of further treatment after August 1977 for back pain, 
the Board concludes that a chronic back disability was not 
incurred in service.  

Additionally, the evidence of record is devoid of any 
complaints or findings of a back disability until many years 
after service.  There is no medical evidence of record 
between December 1979 and June 1994 indicating back pain.  In 
June 1994, the veteran initially sought treatment for back 
pain; however, x-rays of his back were normal.  In 1994, the 
veteran reported a history of a back injury in service.  The 
private physician did not indicate that the veteran's present 
back pain was related to an injury in service.  In fact, the 
veteran indicated that the pain began a week prior to his 
seeking treatment. 

Additionally, there was no objective medical evidence of 
arthritis in the veteran's back until May 1998.  The Board 
notes that the veteran first sought treatment for back pain 
approximately 15 years after service, which he asserts is 
related to service and the single day of treatment he 
received for back pain in service.  A physician, however, has 
not provided an opinion confirming the veteran's assertion.  
He also first filed a claim for service connection in 
September 2003, approximately 25 years after service.  This 
gap in time weighs against his claim because the evidence 
does not show continuity of symptomatology after service.

The service medical records also indicate that the veteran 
had one day of treatment and was instructed to return for a 
follow-up.  There is no indication in the service medical 
records that the veteran returned for the follow-up 
appointment.  Despite multiple visits for medical treatment 
in service, there is no evidence of additional complaints of 
back pain between August 1977 and discharge in December 1979.  
When examined for separation from service, the veteran did 
not report any back problems and upon physical examination 
there was no evidence of a back disability.  As such, any 
complaints the veteran had in service appear to have been 
acute and transitory and to have resolved without residual 
pathology at the time of his separation from service.  

Furthermore, there is no medical evidence to support a 
finding of a nexus between the in-service treatment for back 
pain in 1977 and the veteran's current back disability, which 
first manifested many years after service.  A VA Compensation 
and Pension Examination in March 2006 indicates that the 
examiner reviewed the veteran's claims file and service 
medical records.  The examiner noted the August 1977 
treatment for back pain.  The examiner also noted the June 
1994 and May 1998 x-rays.  The VA examiner opined that since 
there was a normal x-ray in June 1994 and arthritis was not 
diagnosed until 1998, it was not possible to determine, 
beyond speculation, that there was a connection between the 
in-service treatment for back pain and his current 
disability.  

The Board finds that the VA examination does not indicate a 
nexus between the in-service treatment and the current 
disability.  But rather, the examiner considered the previous 
medical evidence of record, including the normal 1994 x-ray, 
and concluded that since arthritis did not manifest until 
1998, it was not possible to link the veteran's back 
disability to service without speculation.  This opinion 
weighs against the veteran's claim.  Service connection may 
not be based on speculation or even remote possibility.  See 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim).  In this case, the VA 
examiner could not confirm the etiology of the veteran's 
disability without resorting to speculation; therefore, the 
opinion does not have the required degree of medical 
certainty required for service connection.  Hinkle v. 
Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on 
speculation are entitled to little, if any, probative value); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  

Since there is no opinion of record connecting the veteran's 
current disability to service without relying on speculation, 
the Board finds that the weight of the evidence is against 
the veteran's claim for service connection.  Without 
competent medical evidence linking the veteran's disability 
to service, service connection is not warranted.

Furthermore, the Board finds that the veteran was advised of 
what evidence was needed to support his claim for service 
connection.  Although the veteran contends that he had 
recurrent back pain since service, the veteran has not 
submitted any competent corroborative evidence to support his 
assertion.  Additionally, the May 1998 VA treatment notes 
indicated that the pain began in June 1994 when he first 
sought treatment. 

The Board has considered the veteran's contention that a 
relationship exists between his back disability and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to a 
service-connected disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  The veteran's 
contention that his back disability is related to service is 
accorded very little weight in view of the objective evidence 
of no problems for the remaining period of his service, the 
negative examination at separation and the absence of any 
back complaints for many years after service. 

In conclusion, the competent medical evidence of record does 
not link the veteran's back disability to service because the 
medical opinion is speculative and does not raise a 
reasonable doubt that it is related to service.  Therefore, 
the Board concludes that the veteran's back disability was 
not incurred in service.  

As the preponderance of the evidence is against this claim, 
and the evidence is not in a state of relative equipoise 
because there is no medical opinion of record relating the 
veteran's back disability to service, the benefit of the 
doubt rule does not apply and the veteran's claim for service 
connection for a back disability must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).

Right Foot Disability

The veteran asserts that he is entitled to service connection 
for a right foot disability.  As discussed above, entitlement 
to service connection for a disease or injury is limited to 
cases in which such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Hence, in the absence of proof of a 
present disability there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has reviewed all the medical evidence of record.  
With respect to the first element of service connection, the 
medical evidence of record is absent of any diagnosis of a 
right foot disability.  There is no evidence of a current 
right foot disability in any of the VA treatment records.  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  The veteran's claim fails on this 
basis alone.  As such, the veteran's claim for service 
connection for a right foot disability must be denied because 
the first essential criterion for the grant of service 
connection has not been met. 

The Board will also address the second and third elements of 
service connection for a right foot disability to conduct a 
thorough analysis of the veteran's claim.  

Regarding the second element, the Board acknowledges that the 
veteran received treatment for right foot pain in August 
1979.  He had calloused tissue and pain on pressure, and when 
running or walking.  The veteran had a bruised bone on his 
medial instep.  There was some swelling and extreme 
tenderness at the first metatarsal joint.  There was no 
discoloration.  The x-rays were negative.  Calluses were 
removed and the veteran was ordered to bed rest for four days 
and four days of crutches.  The separation examination in 
October 1979 did not indicate a chronic right foot 
disability.  The veteran reported that he did not have foot 
trouble and his feet were clinically evaluated as normal.  
Therefore, the Board finds that a chronic disability did not 
result from the August 1979 treatment for right foot pain.  
As there were no further complaints of right foot pain in 
service, any complaints the veteran had in service appear to 
have been acute and transitory and to have resolved without 
residual pathology.  

Finally, there is no medical evidence relating a right foot 
disability to service.  There is no evidence of record 
linking a right foot disability to an injury in service, 
other than the veteran's own statements.  As the evidence of 
record is devoid of any objective medical evidence of a 
current right foot disability, no doctor has ever opined that 
a right foot disability is related to any remote incident in 
service.  Indeed, the veteran was advised of what evidence 
was needed to support his claim for service connection and 
had not provided any additional evidence following being 
provided with a copy of the statement of the case.  Although 
the veteran contends that he has a right foot disability that 
is related to service, the veteran has not submitted any 
competent corroborative evidence to support his contention.  

Additionally, the veteran sought medical treatment for other 
conditions after service and did not mention a right foot 
disability.  Furthermore, VA medical records show that the 
veteran's extremities were examined in January 2006 and no 
disability was noted.  Without competent medical evidence of 
a disability or of evidence linking the veteran's disability 
to service, service connection is not warranted.

The Board has considered the veteran's contention that a 
right foot disability was incurred in service.  However, as a 
layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology or diagnosis.  While a 
layman such as the veteran can certainly attest to his in-
service experiences and current symptoms, he is not competent 
to provide an opinion.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, the 
veteran's contention alone that he has a right foot 
disability is not persuasive in view of the medical evidence 
of record which does not show a current right foot 
disability.  Likewise, the veteran's contention that a right 
foot disability is related to service is not competent 
because there is no supporting objective medical evidence 
that would etiologically relate a right foot disability to 
the in-service treatment.  

Accordingly, there is no basis upon which service connection 
for a right foot disability may be established.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule does not apply, and the 
veteran's claim for service connection for a right foot 
disability must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a back disability is denied. 

Service connection for a right foot disability is denied. 



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


